DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original specification does not provide support or clearly define how a spacer is removably arranged on the rod between the second end of the rod and the pivot plate, as stated in claims 1 and 11.  It cannot be understood exactly what is embraced by “removably arranged”, structurally.  Note that virtually any element in the counterbalance assembly can be considered removable (i.e., by disassembling).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,142,934 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are but different definitions of the same subject matter, varying in breadth or scope of definition as set forth in MPEP 806.03.  In this case, patented claims 1-20 include all structural limitations as now claimed in claims 1-2, 5-6, 8-12, 15-17 and 19-20.  
Regarding claims 3-4, 7, 13, 14 and 18, although U.S. Patent ‘934 does not claim the nut and washer, the examiner takes Official Notice that using a nut and a washer against a retainer on either end of the energy storage device (i.e., the spring) to adjust the force is well known and common practice in the art (e.g., US 3224036, US 10203149, US 5038520).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the energy storage device as claimed with the known method of a nut and a washer against the retainer on either end of the energy storage device, to adjust the force of the energy storage device.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-9, 11-13, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Himes ‘036 (3,224,036).
 Regarding claims 1 and 11, Himes shows a counterbalance having a spring pack including: a rod (30) having a first end and a second end (upper end and lower end, fig. 2); a connector (50) connected to the first end; an energy storage device (56) arranged between the first end and the second end; a pivot plate (58) arranged on the rod between the second end  and the energy storage device; and a spacer removably arranged on the rod between the second end and the pivot plate (the tubular washer between nut “60” and plate 58), the spacer operatively arranged to maintain the energy storage device in a first compressed state having a first compression force (at any time and any adjusted position along the rod, see col. 2, lines 35-50).  
As to claims 2-3 and 12-13, the spacer of Himes is a cylinder (see tubular washer between “60” and “58” in figs. 4-6) including a first end surface (top surface) abutting the pivot plate (58) and a second end surface (bottom surface abutting the nut).  The nut (60) is threadedly engaged with the second end of the rod, and the second end surface is engaged with the nut in the first compressed state.
As to claims 8 and 19, Himes shows a housing (14) including at least one side wall (22) supporting the second end; and a pivot nose (34) pivotably connected to the at least one side wall and engaged with the connector.  Note that removing the spacer after the spring pack is installed to the housing is a process, which is given no patentable weight.
As to claim 9, the connector (50)  is a tube comprising a first opening and a second opening (openings receiving pin 47, fig. 9).
As to claim 15, when the spacer of Himes is removed the energy storage device comprises a second compression force, the second compression being less than the first compression force (removing the spacer the spring returns to neutral state, resulting less compression force). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
3,204,287 (Gronbach) show a counterbalance including a housing, a rod, a spring, a spring retainer, and a spacer on the lower end of the spring for adjusting the spring force.
5,038,520 (Amorese et al.) shows a counterbalance having a rod within a housing, a nut and a washer on an upper end of the rod to adjust the compression force of an energy storage device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
November 10, 2022